Case 5:20-cv-05188-PKH Document 21                   Filed 03/10/21 Page 1 of 2 PageID #: 163




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                               FAYETTEVILLE DIVISION

ANITA CLINARD                                                                         PLAINTIFF

v.                                    No. 5:20-CV-05188

WASHINGTON REGIONAL
MEDICAL CENTER                                                                      DEFENDANT

                                    OPINION AND ORDER

       Before the Court is a joint motion (Doc. 20) for a protective order and proposed protective

order (Doc. 20-1). The motion seeks entry of an order protecting trade secrets or other confidential

business information, sensitive personal information, and information likely to have an adverse

effect on any party’s competitive position or business operations. For the reasons set forth below,

the Court will GRANT the motion and enter the protective order proposed by the parties, with

some amendment.

       Federal Rule of Civil Procedure 26(c)(1)(G) provides that “[t]he court may, for good cause,

issue an order to protect a party or person from annoyance, embarrassment, oppression, or undue

burden or expense” by “requiring that a trade secret or other confidential research, development

or commercial information not be revealed or be revealed only in a specified way.” “The burden

is therefore upon the movant to show the necessity of its issuance, which contemplates ‘a particular

and specific demonstration of fact, as distinguished from stereotyped and conclusory statements.’”

Gen. Dynamics Corp. v. Selb Mfg. Co., 481 F.2d 1204, 1212 (8th Cir. 1973) (citing Wright &

Miller, Federal Practice and Procedure: Civil § 2035 at 264-65).

       The parties have shown good cause for the entry of a protective order as to documents

containing trade secrets or other confidential commercial information.         Trade secrets and

confidential commercial information fall squarely within the ambit of Rule 26(c). “Where

                                                 1
Case 5:20-cv-05188-PKH Document 21                   Filed 03/10/21 Page 2 of 2 PageID #: 164




discovery of confidential commercial information is involved, the court must ‘balance the risk

of disclosure to competitors against the risk that a protective order will impair prosecution or

defense of the claims.’” Bussing v. COR Clearing, LLC, 2015 WL 4077993, at *2 (D. Neb. July

6, 2015) (quoting Nutratech, Inc. v. Syntech (SSPF) Int’l, Inc., 242 F.R.D. 552, 555 (C.D. Cal.

2007)). Here, entry of a protective order will neither impair prosecution nor the defense of the

claims as the parties are in agreement as to the proposed protective order.   The Court finds that

good cause has been shown for the entry of a protective order regarding documents containing

trade secrets or other confidential commercial information.

       The parties’ proposed protective order also includes sensitive personal information, which

encompasses “an individual’s Social Security number, taxpayer identification number, financial

account number, driver’s license number, State issued identification number, and passport

number.” (Doc. 20-1, p. 2). The Court finds good cause exists for an entry of a protecting order

encompassing sensitive personal information.

       The Court will separately enter a revised protective order.

       IT IS THEREFORE ORDERED that the motion (Doc. 20) for entry of a protective order

is GRANTED.

        IT IS SO ORDERED this 10th day of March, 2021.


                                                              /s/P. K. Holmes, III
                                                              P.K. HOLMES, III
                                                              U.S. DISTRICT JUDGE




                                                 2
